DETAILED ACTION
Status of Claims
This action is in reply to the submission filed on 12/18/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are currently pending and have been examined under the effective filing date of 10/5/2016.
Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. 
Regarding Applicant’s remarks on page 8, Examiner disagrees with Applicant’s assertion that the obviousness rejection is improper. Adding the claim limitation of a structural design of a vending machine that is widely known in the art, such as the claimed limitation of a horizontal divider between items, is an obvious addition to the primary reference that Examiner relies upon in this rejection.  Examiner maintains that a horizontally oriented partition is configurable to fit more items than an open-style container as seen in the primary reference.  An open style container is open to the possibility that the products or goods loaded into the machine may be stocked in a disorderly pile, rather than neat stacks. 
Regarding page 10, Examiner maintains that Zalewski discloses the claimed limitations of a horizontally oriented plurality of partition trays that are mounted on a single base plate and as a result, it is necessary for each of said plurality of trays to be mounted in contact isolation from one another. Zalewski in Figure 28 teaches horizontally oriented partition trays that are mounted on a single base plate.    Zalewski also discloses these partition trays being mounted in contact isolation from each other.  The base plate is seen in Figure 28 where the partition trays are connected separately to the vending machine body. Further, Figure 28 teaches a vending machine with several partitioning plates oriented in the vertical direction, with each plate including a horizontally oriented partitioning plate.  This structure discloses the claimed limitations of at least one horizontally oriented partition chassis configured to sub-compartmentalize the interior compartment into a plurality of sub-compartments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hindsgaul et al. (Pub. No. US 2017/0301173 A1) in view of Zalewski et al. (Patent No. US 9,894,471 B1.)
Regarding Claim 1, Hindsgaul discloses a vending machine comprising: 
a vending machine cabinet having an interior compartment; (Hindsgaul Fig. 1)
a base plate; (Hindsgaul ¶0048; base plate 23)
a plurality of load sensors, wherein: (Hindsgaul ¶0057; number of weight sensors)
each load sensor corresponds uniquely to one partition tray mounted on the base plate; and (Hindsgaul ¶0077; one or more weight sensors 24, 56 that detect the weight of the item that has been removed)
each load sensor is configured to detect and signal changes in load state associated with its corresponding partition tray; and (Hindsgaul ¶0077; one or more weight sensors 24, 56 that detect the weight of the item that has been removed)
a controller configured to determine weight of product(s) removed from a partition tray based on signals received from load sensors corresponding to said partition tray. (Hindsgaul ¶0077; controller 26 receives input from the sensors, the input can be analyzed and the type of item can be recognized in step 1105.)
at least one door having a selectively actuatable lock, said door providing access to the at least one horizontally oriented partition chassis. (Hindsgaul ¶0044; electro-mechanical lock which is operable by means of a wireless key, by a processor, or a specific code entered via a user interface)
Hindsgaul does not disclose at least one horizontally oriented partition chassis configured to sub-compartmentalize the interior compartment into a plurality of sub-compartments, wherein the partition chassis comprises:
a plurality of partition trays independently mounted on said base plate, wherein each partition tray is mounted on the base plate in contact isolation from all other partition trays mounted on said base plate; 
Zalewski discloses at least one horizontally oriented partition chassis configured to sub-compartmentalize the interior compartment into a plurality of sub-compartments, wherein the partition chassis comprises: (Zalewski Fig. 28)
a plurality of partition trays independently mounted on said base plate, wherein each partition tray is mounted on the base plate in contact isolation from all other partition trays mounted on said base plate; (Zalewski Fig. 28).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hindsgaul with Zalewski in order to implement the horizontally situated multiple compartments of a traditional vending machine, thereby making more inventory sold.

Regarding Claim 2, Hindsgaul as modified by Zalewski discloses the vending machine as claimed in claim 1, wherein: 
the controller is communicably coupled with at least one of a remote server and a client device; and (Hindsgaul ¶0008; communication with the remote server)
  the controller is configured to receive from either one of the remote server and the client device, one or more of: 
i) a product identifier corresponding to at least one product selected for purchase by a customer;  (Hindsgaul ¶0008; The communication with the remote server may make it easy to centrally change the prices of the products because the server can provide the vending machines with current prices.)
ii) identifier(s) corresponding to at least one partition chassis on which the selected product is stored or at least one partition tray on which the selected product is stored within the vending machine cabinet; (Hindsgaul ¶0008; It can also be centrally determined which vending machines need to be refilled when the vending machines communicate the remaining products to the server, etc.)
iii) identifier(s) corresponding to a vending machine door that controls access to a partition chassis or partition tray on which the selected product is stored within the vending machine cabinet; and (Hindsgaul ¶0044; electro-mechanical lock which is operable by means of a wireless key, by a processor, or a specific code entered via a user interface)
iv) code(s) authorizing unlocking of one or more vending machine doors that control access to a partition chassis or partition tray on which the selected product is stored within the vending machine cabinet. (Hindsgaul ¶0044; electro-mechanical lock which is operable by means of a wireless key, by a processor, or a specific code entered via a user interface)

Regarding Claim 3, Hindsgaul as modified by Zalewski discloses the vending machine as claimed in claim 1, wherein the controller is configured to (Hindsgaul ¶0077; one or more weight sensors 24, 56 that detect the weight of the item that has been removed)

Regarding Claim 4, Hindsgaul as modified by Zalewski discloses the vending machine as claimed in claim 1, wherein the controller is configured to determine a total price of product(s) removed by a customer based on: 
i) weight of product(s) removed from partition trays where load state changes have been detected; (Hindsgaul ¶0061; recognition module 45 can identify which of the products 30, 31 is removed out of the container 10 during a purchasing process by determining the weight difference before and after the purchasing process by means of weight recognition module 61)
ii) per-unit product weight associated with said partition trays; and (Hindsgaul ¶0061; recognition module 45 can identify which of the products 30, 31 is removed out of the container 10 during a purchasing process by determining the weight difference before and after the purchasing process by means of weight recognition module 61)
iii) per-unit product price associated with product types stored on said partition trays. (Hindsgaul ¶0059; server controlled pricing such that the prices of certain products can be changed centrally by means of the server 38 instead of changing these data at each of the vending machines.)

Regarding Claim 5, Hindsgaul as modified by Zalewski discloses the vending machine as claimed in claim 4, wherein the total price of product(s) removed by a customer is determined in response to a trigger event (Hindsgaul ¶0078; When the recognition has been made in step 1105, the controller may request a confirmation of acceptance from the user in step 1106. This request may be presented on a display of the vending machine (e.g. user interface mounted to the vending machine), or as a message transmitted directly or indirectly (e.g. over a mobile network or the Internet) to a device operated by the user to be displayed there. Included in the request for confirmation may be a price,) , said trigger event comprising any one of: 
(i) receiving a signal confirming that a vending machine door has been closed; (Hindsgaul ¶0044; electro-mechanical lock which is operable by means of a wireless key, by a processor, or a specific code entered via a user interface)
(ii) sending of a signal to re-engage door lock(s) for one or more vending machine doors; or (Hindsgaul ¶0044; electro-mechanical lock which is operable by means of a wireless key, by a processor, or a specific code entered via a user interface)
(iii) receiving a signal confirming that locks for one or more vending machine doors have been re-engaged. (Hindsgaul ¶0044; electro-mechanical lock which is operable by means of a wireless key, by a processor, or a specific code entered via a user interface)

Claim 6 is rejected on the same basis as claim 1, with the addition of: 
a remote server; and 
wherein the remote server and the controller are communicably coupled to each other. (Hindsgaul ¶0008; communication with the remote server)

Regarding Claim 7, Hindsgaul as modified by Zalewski discloses the automated product dispensing system as claimed in claim 6, wherein the remote server is configured to record one or more of: 
i) a unique identifier corresponding to the vending machine; (Hindsgaul ¶0008; communication with the remote server)
ii) unique identifiers corresponding to each load sensor or each partition tray mounted within the at least one partition chassis; (Hindsgaul ¶0008; It can also be centrally determined which vending machines need to be refilled when the vending machines communicate the remaining products to the server, etc.)
iii) a correlation between each load sensor with a corresponding partition tray; (Hindsgaul ¶0048; each of the sensors is positioned in a corner area of the base plate 23.)
iv) a product type associated with each partition tray within the at least one partition chassis; (Hindsgaul ¶0077; controller 26 receives input from the sensors, the input can be analyzed and the type of item can be recognized in step 1105)
v) a per-unit product weight associated with each recorded product type; and (Hindsgaul ¶0061; storage saves the weights of all products 30, 31 stored in the container 10.)
vi) a per-unit product price associated with each recorded product type. (Hindsgaul ¶0059; server controlled pricing such that the prices of certain products can be changed centrally by means of the server 38 instead of changing these data at each of the vending machines.)

Claims 8-11 are rejected on the same basis as claims 2-5.

Conclusion
This action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687

/MEHMET YESILDAG/          Primary Examiner, Art Unit 3624